Title: From Alexander Hamilton to Stephen Keyes, 22 August 1791
From: Hamilton, Alexander
To: Keyes, Stephen


Treasury Department, August 22, 1791. “I now request that you will endeavour to procure a Map which delineates the North Western parts of your State from actual Survey … and that you will send me a sketch protracted upon a larger scale … of so much of those parts including Alburgh and its vicinity as will serve to give an accurate idea not only of the situation of that Township but of any other place or places where in your opinion the office may be established with the greatest degree of propriety and utility free from the inconveniences of the situation which has been fixed upon.…”
